
	
		II
		111th CONGRESS
		1st Session
		S. 2149
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  orthotoluidine.
	
	
		1.Orthotoluidine
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Orthotoluidine (CAS No. 95–53–4) (provided for in subheading
						2921.43.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
